DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/08/22 have been fully considered but they are not persuasive.
On pages 7-14 Applicant argues amendments overcome all rejections of record.
The Examiner respectfully refers to the rejection below regarding newly amended claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the joint being used in an othosis must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 is objected to for claiming the support is mounted on/at “a slide piece” when the claims have already identified a slide piece. There is improper antecedence in this claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 9-10, 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wagner et al. (US 5704945 A) hereinafter known as Wagner.
Regarding claims 1 and 16 Wagner discloses an orthopedic joint comprising:
an upper part (Figure 2 item 5);
a lower part mounted on the upper part (Figure 2 item 6) so as to pivot about a pivot axis (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Wagner discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See for example, figure 2 item 7);
a rotation hydraulics unit comprising:
	a housing with a chamber (Figure 4 items 20-21);
	a pivot piston (Figure 4 item 19) mounted pivotally in the chamber (Figure 4) which divides the chamber into a flexion chamber (Figure 4 item 21) and an extension chamber (Figure 4 item 20) which are connected to one another via at least one channel (Figure 4 item 22);
a pretensioning device comprising a support (Figures 2-3 item 38) and a slide (Figures 2-3 item 39), wherein the support is coupled to the slide at a lower bearing point (Figures 2-3 show the slide 38 and support 39 coupled at a coupling point) which assists pivoting movement of the upper part relative to the lower part (this is stated as a functional limitation of the pretensioning device (see explanation above). See also Column 3 lines 47-55),
but is silent with regards to the support being directly coupled to the pivot piston at a coupling point.
However, regarding claims 1 and 16 Wagner teaches the support is coupled to the upper part (Figure 2 item 5) of the joint which is disclosed by Wagner as moving with the pivot piston (Figure 4 item 19) (see Column 3 lines 47-55 along with Figures 2/4 and 3/5). Since the upper part and pivot piston move together, and the support is coupled to the upper part, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to have the support be instead coupled directly to the pivot piston at a coupling point. This change in coupling location wouldn’t change the function of the device of Wagner, making it an obvious design alternative to that which is disclosed by Wagner.
Regarding claims 2 and 17 Wagner teaches the joint of claim 1 substantially as is claimed,
wherein Wagner further discloses the support is mounted pivotably at the pivot piston (Figures 2-3 show the support being pivotably mounted with respect to the upper part 5. See the rejections to claim 1 above with regards to the obviousness of having the support being coupled to the pivot piston instead of the upper part.).
Regarding claims 3 and 18 Wagner teaches the joint of claim 1 substantially as is claimed,
wherein Wagner further discloses wherein the support is stable against buckling of the support (Abstract: the device itself is for a prosthetic, meaning the deice itself (including the support which rotates around the joint) is stable against buckling at least from a force (weight) from a patient).
Regarding claims 4 and 19 Wagner teaches the joint of claim 1 substantially as is claimed,
wherein Wagner further discloses the support transmits either a tensile or compressive force from the slide to the pivot piston (This is stated as a functional limitation (See explanation above). See also Figures 2-5 in which the transfer of forces is seen to change the location of the slide 39 as a result of rotation from the pivot piston 19).
Regarding claims 5 and 20 Wagner teaches the joint of claim 1 substantially as is claimed,
but is silent with regards to the support being positioned in a hydraulic fluid.
However, regarding claims 5 and 20 see the explanation/rejection to claim 1 above in which the obviousness of having the pivot piston connect to the support is discussed. In this regard, there are two options: the support can be connected within the boundaries of the internal piston working or outside the boundaries of the internal piston working. Since these are the only two alternatives, it would have been obvious to one of ordinary skill to have the pivot piston and support being connected in either situation. See MPEP 2143(I)(E). If the piston and support are positioned outside the piston they would, of course, not require positioning within a hydraulic fluid. If the piston and support are positioned within the inner workings of the piston/hydraulic assembly they would, of course, require positioning within the hydraulic fluid. 
Regarding claim 6 Wagner teaches the joint of claim 1 substantially as is claimed,
wherein Wagner further discloses the pretensioning device has a spring at which the support is mounted (Figures 4-5 item 40; the support is pivotably mounted to the spring through the slide).
Regarding claim 7 Wagner teaches the joint of claim 6 substantially as is claimed,
wherein Wagner further discloses the support (38) is mounted on or at a slide piece (39) which is arranged between the spring (40) and the support (Figure 5).
Regarding claim 9 Wagner teaches the joint of claim 7 substantially as is claimed,
wherein Wagner further discloses at least one of a recess/passage in/at the slide piece (Figure 5 shows there being a chamber which houses the spring 40 “at the slide piece 39”) for a hydraulic fluid  (The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Wagner was considered capable of performing the cited intended use of housing a hydraulic fluid.)
Regarding claim 10 Wagner teaches the joint of claim 1 substantially as is claimed,
but is silent with regards to there being a recess in the pivot piston which receives the support.
However, regarding claim 10 see the rejection to claims 2/17 above with regards to the obviousness of mounting the support at the pivot piston as opposed to the upper part. 
Further, regarding claim 10, while Wagner doesn’t specifically disclose that the support 38 achieves its pivotable mounting to the upper part 5 by having a pin which is received within a hole/recess in the upper part, Wagner does teach that pivoting connections within the invention include a recess in one element (see pivoting pin 7 which is received in an opening in the upper part 5 and piston 19). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the connection of the support to the (pivot piston 19 as is modified), so that there is a recess within the piston as is made obvious by Wagner.
Regarding claim 12 Wagner teaches the joint of claim 1 substantially as is claimed,
wherein Wagner further discloses the coupling point is positioned on a first side of the pivot axis when the joint is a in a position of maximum extension and the coupling point is positioned on a second side of the pivot axis when the joint is in a position of maximum flexion (Figures 2-3 show the coupling point of the slide 38 and support 39 as changing with flexion/extension), 
but is silent with regards to the first and second sides being opposite one another.
However, regarding claim 12 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second and first sides being opposite one another, since this simply effects the maximum flexion and extension positions of the device. Changing the maximum flexion angle so that it extends further than what is shown in Figure 3 would change the position of the coupling point accordingly. Having the max flexion angle even slightly more than what is shown by Figure 3 would have the coupling points on opposite sides of a vertical axis of the pivot axis.
Regarding claim 13 Wagner teaches the joint of claim 1 substantially as is claimed,
wherein Wagner further discloses the channel is formed in the housing (Column 3 lines 54-57 the oil line/valve are located within the central part of the joint 8, which is located within the housing).
Regarding claim 14 Wagner teaches the joint of claim 1 substantially as is claimed,
wherein Wagner further discloses a throttle (valve) is arranged in the channel (Figure 4 item 23).
Regarding claim 15 Wagner teaches the joint of claim 1 substantially as is claimed,
wherein Wagner further discloses the joint is suitable for a prosthesis and is designed as a prosthetic joint (Abstract).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner as is applied above in view of Tisdale (US 2701372 A).
Regarding claim 8 Wagner teaches the joint of claim 7 substantially as is claimed,
but is silent with regards to the slide piece being guided in a bushing which is connected fluidically to the chamber.
However, regarding claim 8 see the rejection to claims 5/20 above with regards to the obviousness of being fluidically connected to the chamber. 
Further, regarding claim 8 Tisdale further teaches sliding pieces (Figure 1 item 30) of machinery can be guided by a bushing (Figure 1 item 31/32). Wagner and Tisdale are involved in the same field of endeavor, namely prosthetics.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the joint of Wagner so that there was a bushing such as is taught by Tisdale since bushings are well-known to help guide moving parts of moving elements.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/14/22